The opinion of the court was delivered by
Harman, C.:
Andrew Rollins appeals from his conviction of the offense of disturbing the peace.
This is a companion case to State v. Cleveland, 205 Kan. 426, 469 P. 2d 251. The determinative issues are identical in the two cases.
Appellant Rollins was specifically charged with disturbing the peace and quiet of the Marine recruiter, Corporal Michael Huston, and others, at the student union building at Kansas State University upon the occasion in question. The facts need not be elaborated beyond those stated in the Cleveland decision, to which reference is made. There was testimony appellant Rollins used loud, profane, vulgar and insulting language in the presence of Corporal Huston and numerous other persons. His grossly offensive taunts were directed toward the Marines, the then president of the United States, the flag and the Kansas Bureau of Investigation, three of whose agents were present at the time. Included in his rhetoric were threats of violence to the persons of Marines. Several persons present were visibly offended and annoyed by appellant’s conduct. Under authority of the companion case the judgment appealed from is affirmed.
APPROVED BY THE COURT.